Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 15-17, 19, 21-22, 24, 26-37 are pending in the current application.
2.	This application This application is a DIV of 16/186,974 11/12/2018 PAT 10899739, 16/186,974 has PRO 62/710,334 02/16/2018, 16/186,974 has PRO 62/586,791 11/15/2017.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibiting the tautomerase activity of MIF, does not reasonably provide enablement for inhibiting all the activities of MIF.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The specification has very limited information with regard to fundamental biology and pharmacology.  There is an assay for inhibition of tautomerase activity of human MIF on pages 12-13.  

    PNG
    media_image1.png
    306
    666
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    280
    629
    media_image2.png
    Greyscale

This is the sole data in the specification.
MIF signaling is extremely complex and MIF exerts its biological effects via promiscuous receptor and non-receptor interactions. MIF interacting partners include but are not limited to SOD1, RPS19, P115, JAB1/CSN5, Thioredoxin interacting protein (TXNIP), NM23-H1, Bim, Hepatopoietin (HPO), Bcl-2/adenovirus E1B 19 kDa interacting protein 2-like (BNIPL), HTRA1, NLRP3, Insulin, Gremlin-1. See also Jankauskas, “Evolving complexity of MIF signaling”  Cellular Signalling (2019), 57, 76-88, “MIF acts in an autocrine and paracrine manner via binding and activating the receptors CD74/CD44, CXCR2, CXCR4 and CXCR7. Upon receptor binding, several downstream signaling pathways were shown to be activated in vivo, including ERK1/2, AMPK and AKT. Expression of MIF receptors is not uniform in various cells, resulting in differential responses to MIF across various tissues and pathologies. Within cells, MIF can directly bind and interact with intracellular proteins, such as the constitutive photomorphogenic-9 (COP9) signalosome subunit 5 (CSN5), p53 or thioredoxininteracting protein (TXNIP). D-dopachrome tautomerase (D-DT or MIF-2) was recognized to be a structural and functional homolog of MIF, which could exert overlapping effects, raising further the complexity of canonical MIF signaling pathways.” The specification and claims seem to conflate inhibition of MIF tautomerase activity with a inhibition of all MIF function.  This has not been shown by the specification.  
Bloom, “MIF, a controversial cytokine: a review of structural features, challenges, and opportunities for drug development” Expert Opinion on Therapeutic Targets, 2016, 20:12, 1463-1475 discusses the biological relevance of the assay in the specification on pages 1466-1467:
2. Biological relevance of tautomerase activity
The site comprising the tautomerase activity is an appealing target for drug development, and indeed, multiple bioactivities of MIF can be influenced by tautomerase inhibitors [98,106]. However, the biological relevance of this site is controversial. Initial studies using MIF mutants seemed to indicate that the tautomerase active site was essential: Swope et al. found that MIF’s ability to prime human neutrophils was significantly inhibited in a P1G mutant [107], and Onodera and colleagues found that stimulation with a P1A mutant caused significantly less matrix metalloproteinase (MMP) production compared to wildtype and even heat-denatured MIF [27]. However, several other groups working with N-terminal proline point or truncated mutants have found that enzymatically inactive MIF retains glucocorticoid overriding activity [68,91] and MCP-1 (aka CCL2) chemotaxis inhibition [16]; an MIF that was oxidized at the N-terminal proline was enzymatically inactive, but could still induce CXCL8 production in PBMC [108]. One group found that a small peptide fragment of MIF–obviously lacking enzymatic activity, which requires a quaternary intersubunit cleft–nonetheless retains multiple MIF bioactivities such as signal transduction through ERK1/2, glucocorticoid-overriding, and proliferation-inducing activities [78]. More recently, Fingerle- Rowson et al. found that a Pro-1 mutant retained (albeit reduced) binding to MIF-interacting proteins such as CD74 and JAB1 [109]. This study also showed that in vivo expression of a Pro-1 mutant assumes an intermediate phenotype between the wild-type and MIF knock-out in proliferation and tumor induction models. An important caveat to the results discussed here is that the use of affinity tags such as polyhistidine is well known to impact biological activity, and although MIF is easily purified without affinity tags, reporting of this practice is poor despite its biological significance [110]. Contamination of recombinant protein with lipopolysaccharides (LPS) from bacterial expression preparations is also a significant source of inconsistency in immunological research, and reporting of endotoxin content in preparations of recombinant MIF has been similarly poor [9]. All these data would seem to indicate that MIF’s tautomerase enzymatic activity is not required for inflammatory bioactivity per se; 

According to Bloom, there “is an ambiguity in the field about MIF structure–function relationships. Although the crystal structure of MIF was solved in the 1990s [46,47] and its enzymatic activities were described soon afterward, questions still remain about the bioactive quaternary form of MIF, and many researchers in the field remain agnostic about the biological relevance of MIF’s enzymatic activities [48].” “This lack of data has led some to speculate that the tautomerase active site is vestigial with no true physiological function [48]”.
It remains uncertain whether any disease or physiological process is truly MIF mediated, or whether MIF has merely been recruited to assist in a miscellany of biological functions based on homology and promiscuous interactions. This evolutionary question has practical implications to the field of MIF therapeutics: few have doubts that anti-MIF therapy could be useful, but few agree on what aspect of MIF should be targeted when developing a therapeutic. This is further complicated by the lack of widely accepted in vitro bioassays for anti- MIF activity, with groups variously choosing to emphasize activities as diverse as glucocorticoid override, ERK phosphorylation, cytokine release, cellular proliferation, and chemotaxis, to mixed results [9,11,17,18]. Page 1469

Based upon the foregoing, the showing of the inhibition of only tautomerase activity of MIF, does not enable the full scope of MIF inhibition claimed.  
4.	Claims 16-17, 19, 21-22, 24, 26-37  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to the following:
(A)    The breadth of the claims;
(B)     The nature of the invention;
(C)     The state of the prior art;
(D)     The level of one of ordinary skill;
(E)     The level of predictability in the art;
(F)     The amount of direction provided by the inventor;
(G)     The existence of working examples; and
(H)     The quantity of experimentation needed to make or use the invention 
In re Wands,  858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

 (A) The claims are extremely broad encompassing an treating “an inflammatory disease or condition, autoimmune disease or condition, cancer, and a disease or condition associated with high macrophage migration inhibitory factor (MIF) expression, anemia of chronic disease,.”  It is not clear which diseases are associated with high macrophage migration inhibitory factor (MIF) expression.  Claim 17 lists an enormous number of unrelated conditions said to fall under the subgroup of claim 16 as inflammatory conditions including conditions caused by bacteria and viruses, which are clearly not appropriately classified as inflammatory conditions including peptic,
gastric and duodenal ulcers,  hepatitis, sepsis, septicemia, septic abortion, influenza, respiratory syncytial virus infection, herpes infection,HIV infection, hepatitis B virus infection, hepatitis C virus infection, disseminated bacteremia, Dengue fever, candidiasis, malaria, filariasis, amebiasis. In an unexplained manner Alzheimer's disease is also listed as an inflammatory disease. Multiple sclerosis and systemic lupus erythematosus are complex autoimmune disease of uncertain etiology.  Guillame-Barre syndrome is an autoimmune disease. Spinal cord injury and paralysis are not appropriately classified as inflammatory conditions nor are type 1 and 2 diabetes.
Cancers include: Cardiac: sarcoma (angiosarcoma, fibrosarcoma, rhabdomyosarcoma, liposarcoma), myxoma, rhabdomyoma, fibroma, lipoma and teratoma; Gastrointestinal: esophagus (squamous cell carcinoma, adenocarcinoma, leiomyosarcoma, lymphoma), stomach (carcinoma, lymphoma, leiomyosarcoma), pancreas (ductal adenocarcinoma, insulinoma, glucagonoma, gastrinoma, carcinoid tumors, vipoma), small bowel (adenocarcinoma, lymphoma, carcinoid tumors, Karposi's sarcoma, leiomyoma, hemangioma, lipoma, neurofibroma, fibroma), large bowel (adenocarcinoma, tubular adenoma, villous adenoma, hamartoma, leiomyoma); Genitourinary tract: kidney (adenocarcinoma, Wilm's tumor [nephroblastoma], lymphoma, leukemia), bladder and urethra (squamous cell carcinoma, transitional cell carcinoma, adenocarcinoma), testis (seminoma, teratoma, embryonal carcinoma, teratocarcinoma, choriocarcinoma, sarcoma, interstitial cell carcinoma, fibroma, fibroadenoma, adenomatoid tumors, lipoma); Liver: hepatoma (hepatocellular carcinoma), cholangiocarcinoma, hepatoblastoma, angiosarcoma, hepatocellular adenoma, hemangioma; Bone: osteogenic sarcoma (osteosarcoma), fibrosarcoma, malignant fibrous histiocytoma, chondrosarcoma, Ewing's sarcoma, malignant lymphoma (reticulum cell sarcoma), multiple myeloma, malignant giant cell tumor chordoma, osteochronfroma (osteocartilaginous exostoses), benign chondroma, chondroblastoma, chondromyxofibroma, osteoid osteoma and giant cell tumors; Nervous system: skull (osteoma, hemangioma, granuloma, xanthoma, osteitis deformans), meninges (meningioma, meningiosarcoma, gliomatosis), brain (astrocytoma, medulloblastoma, glioma, ependymoma, germinoma [pinealoma], glioblastoma multiform, oligodendroglioma, schwannoma, retinoblastoma, congenital tumors), spinal cord neurofibroma, meningioma, glioma, sarcoma); Gynecological: uterus (endometrial carcinoma), cervix (cervical carcinoma, pre-tumor cervical dysplasia), ovaries (ovarian carcinoma [serous cystadenocarcinoma, mucinous cystadenocarcinoma, unclassified carcinoma], granulosa-thecal cell tumors, Sertoli- Leydig cell tumors, dysgerminoma, malignant teratoma), vulva (squamous cell carcinoma, intraepithelial carcinoma, adenocarcinoma, fibrosarcoma, melanoma), vagina (clear cell carcinoma, squamous cell carcinoma, botryoid sarcoma (embryonal rhabdomyosarcoma], fallopian tubes (carcinoma); Hematologic: blood (myeloid leukemia [acute and chronic], acute lymphoblastic leukemia, chronic lymphocytic leukemia, myeloproliferative diseases, multiple myeloma, myelodysplastic syndrome), Hodgkin's disease, non-Hodgkin's lymphoma [malignant lymphoma]; Skin: malignant melanoma, basal cell carcinoma, squamous cell carcinoma, Karposi's sarcoma, moles dysplastic nevi, lipoma, angioma, dermatofibroma, keloids, psoriasis; and  Adrenal glands: neuroblastoma. 
Some autoimmune disorders include abnormal  neutrophil function, acquired immunodeficiency, acute rejection, Addison's  disease, advanced cancer, aging, allergic rhinitis, angioedema, arthrus-type hypersensitivity reaction, ataxia-telangiectasia, autoimmune disorders, autoimmune gastritis, autosomal recessive agammaglobulinemia, blood transfusion reactions, Bloom's syndrome, Bruton's congenital agammaglobulinemia, bullous pemphigoid, Chediak-Higashi syndrome, chronic active hepatitis, chronic granulomatous disease of childhood, chronic rejection, chronic renal failure, common variable immunodeficiency, complement deficiency, congenital (primary) immunodeficiency, contact dermatitis, deficiencies of immune response, deficiency of the vascular response, dermatomyositis, diabetes mellitus, disorders of microbial killing, disorders of phagocytosis, Goodpasture's syndrome, graft rejection, graft-versus-host disease, granulocyte deficiency, granulocytic leukemia, Graves' disease, Hashimoto's thyroiditis, hemolytic anemia, hemolytic disease of the newborn, HIV infection (AIDS), Hodgkin's disease, hyperacute rejection, hyper-IgE syndrome, hypersensitivity pneumonitis, hypoparathyroidism, IgA deficiency, IgG subclass deficiencies, immunodeficiency with thymoma, immunoglobulin deficiency syndromes, immunologic hypersensitivity, immunosuppressive drug therapy, infertility, insulin-resistant diabetes mellitus, interferon y receptor deficiency, interleukin 12 receptor efficiency, iron deficiency, juvenile insulin-dependent diabetes mellitus, Kaposi's sarcoma, Lazy leukocyte syndrome, localized type 1 hypersensitivity, lymphocytic leukemia, lymphoma, malignant B cell lymphoma, major histocompatibility complex class 2 deficiency, mixed connective tissue disease, multiple myeloma, myasthenia gravis, myeloperoxidase deficiency, neutropenia, pemphigus vulgaris, pernicious anemia, postinfectious immunodeficiency, primary biliary cirrhosis, primary immunodeficiency, primary T cell immunodeficiency, progressive systemic sclerosis, protein-calorie malnutrition, purine nucleoside phosphorylation deficiency, rheumatic fever, rheumatoid arthritis, secondary immunodeficiency, selective (isolated) IgA deficiency, serum sickness type hypersensitivity reaction, severe combined immunodeficiency, Sjogren's syndrome, sympathetic ophthalmitis, systemic lupus erythematosus, systemic mastocytosis, systemic type 1 hypersensitivity, T cell receptro deficiency, T lymphopenia (Nezelof's syndrome), thrombocytopenia, thymic  hypoplasia (DiGeorge syndrome), thymic neoplasms, thymoma (Goode's syndrome), transient hypogammaglobulinemia of infancy, type 1 (immediate) hypersensitivity (atopy, anaphylaxis), type 2 hypersensitivity, type 3 hypersensitivity (immune complex injury), type 4 (delayed) hypersensitivity, urticaria, variable immunodeficiency, vitiligo, Wiskott-Aldrich syndrome, x-linked agammaglobulinemia, x-linked immunodeficiency with hyper IgM, x-linked lymphoproliferative syndrome, and zap70 tyrosine kinase deficiency. This is only a partial list, so clearly the scope of the claim term "autoimmune disease" is broad.  
The term  "inflammatory disease or condition" is not fully defined, however a partial list of inflammatory respiratory diseases of the lung (including those of the trachea) excluding those with a neurological basis includes: abnormal diffusion, abnormal perfusion, abnormal ventilation,  accelerated silicosis, actinomycosis, acute air space pneumonia (acute  bacterial pneumonia), acute bronchiolitis, acute congestion, acute infections  of the lung, acute interstitial pneumonia, acute necrotizing viral pneumonia,  acute organic dust toxic syndrome, acute pneumonia, acute radiation  pneumonitis, acute rheumatic fever, acute silicosis, acute tracheobronchitis,  adenocarcinoma, adenoid cystic carcinoma, adenosquamous carcinoma, adenovirus,  adult respiratory distress syndrome (shock lung), agenesis, air embolism,   allergic bronchopulmonary mycosis, allergic granulomatosis and angiitis  (Churg-Strauss), allograft rejection, aluminum pneumoconiosis, alveolar  microlithiasis, alveolar proteinosis, amebic lung abscess, amniotic fluid  embolism, amyloidosis of the lung, anomalies of pulmonary vasculature, anomalous pulmonary venous return, apiration pneumonia, aplasia, asbestosis,  asbestos-related diseases, aspergillosis, asthma, atelectasis, atriovenous  fistulas, atypical mycobacterial infection, bacteremia, bacterial pneumonia, benign clear cell tumor, benign epitbelial tumors, benign fibrous mesothelioma,  berylliosis, blastomycosis, bromchial atresia, bronchial asthma, bronchial  carcinoid tumor, bronchial isomerism, bronchial obstruction, bronchial stenosis, bronchiectasis, bronchiolalveolar carcinoma, bronchiolitis, bronchiolitis obliterans-organizing pneumonia, bronchocentric granulomatosis, bronchogenic cyst, bronchopneumonia, bronchopulmonary dysplasia, bronchopulmonary sequestration, bullae, bullous emphysema, cancer, carcinoid  tumors, carcinoma of the lung (bronchogenic carcinoma), central (bronchogenic)  carcinoma, central cyanosis, centriacinar emphysema, cetrilobular emphysema, chest pain, Chlamydial pneumonia, chondroid hamartoma, chronic airflow  obstruction, chronic bronchitis, chronic diffuse interstitial lung disease, chronic idiopathic pulmonary fibrosis, chronic lung abscess, chronic  obstructive pulmonary diseases, chronic radiation pneumonitis, chronic silicosis, chylothorax, ciliary dyskinesia, coal worker's pneumoconiosis  (anthracosis), coccidioidomycosis, collagen-vascular diseases, common cold,  compensatory emphysema, congenital acinar dysplasia, congenital alveolar  capillary dysplasia, congenital bronchobiliary fistula, congenital  bronchoesophageal fistula, congenital cystic adenomatoid malformation,  congenital pulmonary lymphangiectasis, congenital pulmonary overinflation  (congenital emphysema), congestion, cough,  cryptococcosis, cyanosis, cystic  fibrosis, cysticercosis, cytomegalovirus, desquamative interstitial  pneumonitis, destructive lung disease, diatomaceous earth pneumoconiosis, diffuse alveolar damage, diffuse pulmonary hemorrhage, diffuse septal amyloidosis, difuse panbronchiolitis, Dirofilaria immitis, diseases of the pleura, distal acinar (paraceptal) emphysema, drug-induced asthma, drug-induced diffuse alveolar damage, dyspnea, ectopic hormone syndromes, emphysema, empyemma, eosinophilic pneumonias, exercise-induced asthma, extralobar sequestration, extrinsic allergic asthma, fat emboli, focal dust emphysema,  follicular bronchiolitis, follicular bronchitis, foreign-body embolism, Fuller's earth pneumoconiosis, functional resistance to arterial flow  (vasoconstriction), fungal granulomas of the lung, fungal infections, Goodpasture's syndrome, graphite pneumoconiosis, gray hepatization, hamartomas, hard metal disease, hemoptysis, hemothorax, herniation of lung tissue, herpes simplex, heterotopic tissues, high-altitude pulmonary edema, histoplasmosis, horseshoe lung, humidifier fever, hyaline membrane disease, hydatid cysts, hydrothorax, hypersensitivity pneumonitis (extrinsic allergic alveolitis), hypoxic vascular remodeling, iatrogenic drug-, chemical-, or radiation-induced interstitial fibrosis, idiopathic interstitial pneumonia, idiopathic organizing pneumonia, idiopathic pulmonary fibrosis (fibrosing alveolitis, Hamman-Rich syndrome, acute interstitial pneumonia), idiopathic pulmonary hemosiderosis, immunologic interstitial fibrosis, immunologic interstitial pneumonitis, immunologic lung disease, infections causing chronic granulomatous inflammation, infections causing chronic suppurative inflammation, infections of the air passages, infiltrative lung disease, inflammatory lesions, inflammatory pseudotumors, influenza, interstitial diseases of uncertain etiology, interstitial lung disease, interstitial pneumonitis in connective tissue diseases, intralobar sequestration of the lung (congenital), intrinsic (nonallergic) asthma, invasive pulmonary aspergillosis, kaolin pneumoconiosis, Kartagner's syndrome, Klebsiella pneumonia, Langerhans' cell histiocytosis  (histiocytosis X), large cell undifferentiated carcinoma, larval migration of Ascaris lumbricoides, larval migration of Strongyloides stercoralis, left pulmonary artery "sling", Legionella pneumonia, lipid pneumonia, lobar pneumonia, localized emphysema, long-standing bronchial obstruction, lung abscess, lung collapse, lung fluke, lung transplantation implantation response,  lymphangiomyomatosis, lymphocytic  interstitial pneumonitis (pseudolymphoma, lymphoma, lymphomatoid granulomatosis, malignant mesothelioma, massive pulmonary hemorrhage in the newborn, measles, meconium aspiration syndrome, mesenchymal cystic hamartomas, mesenchymal tumors, mesothelioma, metal-induced lung diseases, metastatic calcification, metastatic neoplasms, metastatic ossification, mica pneumoconiosis, mixed dust fibrosis, mixed  epithelial-mesenchymal tumors, mixed type neoplasms, mucoepidermoid tumor, mucoviscidosis, mycoplasma pneumoniae, necrotizing bacterial pneumonia, necrotizing sarcoid granulomatosis, neonatal  respiratory distress syndrome, neoplasms of the pleura, neuromuscular  syndromes, nocardiosis, nondestructive lung disease, North American  blastomycosis, occupational asthma, organic dust disease, panacinar emphysema,  Pancoast's syndrome, paracoccidioidomycosis, parainfluenza, paraneoplastic  syndromes, paraseptal emphysema (paracicatricial), parasilicosis syndromes,  parasitic infections of the lung, peripheral cyanosis, peripheral lung  carcinoma, persistent pulmonary hypertension of the newborn, pleural diseases,  pleural effusion, pleural plaques, pneumococcal pneumonia, pneumoconioses  (inorganic dust diseases), Pneumocystis carinii pneumonia, pneumocystosis, pneumonitis, pneumothorax, precapillary pulmonary hypertension, primary (childhood) tuberculosis, primary (idiopathic) pulmonary hypertension, primary mesothelial neoplasms, primary pulmonary hypertensions, progressive massive  fibrosis, psittacosis, pulmonary actinomycosis, pulmonary air-leak syndromes, pulmonary alveolar proteinosis, pulmonary arteriovenous malformation, pulmonary blastoma, pulmonary capillary hemangiomatosis, pulmonary carcinosarcoma, pulmonary edema, pulmonary embolism, pulmonary eosinophilia, pulmonary fibrosis, pulmonary hypertension, pulmonary hypoplasia, pulmonary infarction, pulmonary infiltration and eosinophilia, pulmonary interstitial air (pulmonary interstitial emphysema), pulmonary lesions, pulmonary nocardiosis, pulmonary parenchymal anomalies, pulmonary thromboembolism, pulmonary tuberculosis, pulmonary vascular disorders, pulmonary vasculitides, pulmonary veno-occlusive disease, pyothorax, radiation pneumonitis, recurrent pulmonary emboli, red hepatization, respiration failure, respiratory syncytial virus, Reye's syndrome, rheumatoid lung disease, Rickettsial pneumonia, rupture of pulmonary arteries, sarcoidosis, scar cancer, scimitar syndrome, scleroderma, sclerosing hemangioma, secondary (adult) tuberculosis, secondary bacterial pneumonia, secondary pleural neoplasms, secondary pulmonary hypertension, senile emphysema, siderosis, silicate pneumoconiosis asbestosis, silicatosis, silicosis, simple  nodular silicosis, Sjogren's syndrome, small airway lesions, small cell carcinoma, small cell undifferentiated (oat cell) carcinoma, spontaneous pneumothorax, sporotrichosis, sputum production, squamous (epidermoid) carcinoma, stannosis, staphlococcal pneumonia, suppuration (abscess formation), systemic lupus erythematosus, talcosis, tension pneumothorax, tracheal agenesis, tracheal stenosis, tracheobronchial amyloidosis, tracheobronchomegaly, tracheoesophageal fistula, transient tachypnea of the newborn (neonatal wet lung), tungsten carbide pneumoconiosis, usual interstitial pneumonia, usual interstitial pneumonitis, varicella, viral pneumonia, visceral pleural thickening, Wegener's granulomatosis, and whooping cough.  
Inflammatory skin diseases include parasitic pruritus, scabies, leprosy, bullous disease, collagen vascular diseases, sarcoidosis, Sweet's disease, pyoderma gangrenosum, Type I reactive leprosy, capillary hemangiomas, contact dermatitis, atopic dermatitis, lichen planus, exfoliative dermatitis, erythema nodosum, hormonal abnormalities (including acne and hirsutism), as well as toxic epidermal necrolysis, erythema multiforme, cutaneous T-cell lymphoma, discoid lupus erythematosus, lichen panuseczema, bullous disease, alopecia areata, alopecia totalis, alopecia subtotalis, alopecia universalis, alopecia diffusa, atopic dermatitis, contact dermatitis, and allergic dermatitis lupus erythematodes of the skin, lichen planus, dermatomyositis of the skin, atopic eczema, morphew, scleroderma, psoriasis vulgaris, psoriasis capitis, psoriasis guttata, psoriasis inversa, ophiasis-type alopecia areata, androgenetic alopecia, allergic, irritative or other contact eczema, pemphigus vulgaris, pemphigus foliaceus, pemphigus vegetans, scar-forming mucosal pemphigoid, bullous pemphigoid, mucosal pemphigoid, dermatitis, dermatitis herpetiformis duhring, urticaria, necrobiosis lipoidica, erythema nodosum, lichen vidal, prurigo simplex, prurigo nodularis, prurigo acuta, linear IgA dermatosis, polymorphic light dermatosis, solar erythema, lichen sclerosis et atrophicans, exanthema of the skin, drug exanthema, purpura chronic progressiva, dihidrotic or other eczema, fixed drug exanthema, photoallergic skin reaction, lichen simplex erioral dermatitis or graft-versus-host disease, neurodermatitis, keloids, hypertrophic scars Darier's disease, pyoderma gangrenosum, toxic epidermal necrolysis, exfoliative dermatitis, erythema nodosum, hirsutism, keratosis follicularis and pemphigus vulgaris; paraneoplastic pemphigus; aphthous stomatitis; epidermolysis bullosa, bullous congenital icthyosiform erythroderma and Dowling-Meara type; pachyonychia congenita; hyperkeratosis, including epidermolytic hyperkeratosis; icthyosis, including icthyosis bullosa of Siemens and icthyosis vulgaris; palmoplantar keratoderma, including epidermolytic and non-epidermolytic palmoplantar keratoderma; pachyonychia congenita, including Jadassohn-Lewandowsky type; white sponge nevus; tricho-dento-osseous syndrome; tooth agenesis; autosomal dominant craniosyntosis, including Boston type; Papillon-Lefevre syndrome; Haim-Munk syndrome; prebubertal periodontis; sunburn,eczema; erythema, including erythema multiforme and erythema multiforme bullosum (Stevens-Johnson syndrome); leukocutoclastic vasculitis, allergic contact dermatitis, pemphigus vulgaris, erythema multifome; lupus erythematosus; lichen planus; linear IgA bullous disease (chronic bullous dermatosis of childhood); loss of skin elasticity; fragility of the epidermis; ulcerations, including chronic ulcerations, diabetes-associated ulcerations and mucosal surface ulcers; neutrophilic dermatitis (Sweet's syndrome);  psoriasis; pyoderma gangrenosum; acne; acne rosacea; toxic epidermal necrolysis. pigmentation or scarring of the skin, psoriasis, hircus, body odor or osmidrosis contact dermatitis, plant dermatitis or insect bites, dermal pruritis, drug rash, a  chilblain, erythroderma,  tinea (tinea versicolor), suppurative skin diseases, pressure sores, palmoplantar pustulosis, lichen planus, lichen nitidus, pityriasis rubra pilaris, pityriasis rosea, erythema (including polymorphic exudative erythema, erythema nodosum and annulare centrifugum), chronic discoid lupus erythematosus, drug rash and toxic rash, alopecia areata, burns (including scars and keloids), pemphigus, Duhring dermatitis herpetiformus  (including pemphigoid), seborrheic dermatitis, dermal stomatitis, Candidiasis (including interdigital erosion, intertrigo, dermal Candidiasis, infantile parasitic erythema, perionychia Candidiasis). Similar lists could be made for other body parts susceptible to inflammation for example lists could be made for neuroinflammatory disorders, etc.
The claims are also drawn to an extremely large genus of compounds, with claim 16 being 3 pages of generic recitations embracing millions of compounds.  Therefore the compound scope used in the treatment is also broad. 
(B) This is a medical invention requiring administration of a compound to treat a disease. 
(D) One of ordinary skill is a medical doctor. 
(C) (E) The specification has very limited information with regard to fundamental biology and pharmacology.  There is an assay for inhibition of tautomerase activity of human MIF is described on pages 12-13.  

    PNG
    media_image1.png
    306
    666
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    280
    629
    media_image2.png
    Greyscale

This is the sole data in the specification.
Any physiological effects attributed to this assay would need to be mediated through the tautomerase activity of MIF.  MIF signaling is extremely complex and MIF exerts its biological effects via promiscuous receptor and non-receptor interactions. MIF interacting partners include but are not limited to SOD1, RPS19, P115, JAB1/CSN5, Thioredoxin interacting protein (TXNIP), NM23-H1, Bim, Hepatopoietin (HPO), Bcl-2/adenovirus E1B 19 kDa interacting protein 2-like (BNIPL), HTRA1, NLRP3, Insulin, Gremlin-1. See also Jankauskas, “Evolving complexity of MIF signaling”  Cellular Signalling (2019), 57, 76-88, “MIF acts in an autocrine and paracrine manner via binding and activating the receptors CD74/CD44, CXCR2, CXCR4 and CXCR7. Upon receptor binding, several downstream signaling pathways were shown to be activated in vivo, including ERK1/2, AMPK and AKT. Expression of MIF receptors is not uniform in various cells, resulting in differential responses to MIF across various tissues and pathologies. Within cells, MIF can directly bind and interact with intracellular proteins, such as the constitutive photomorphogenic-9 (COP9) signalosome subunit 5 (CSN5), p53 or thioredoxininteracting protein (TXNIP). D-dopachrome tautomerase (D-DT or MIF-2) was recognized to be a structural and functional homolog of MIF, which could exert overlapping effects, raising further the complexity of canonical MIF signaling pathways.” The specification and claims seem to conflate inhibition of MIF tautomerase activity with a blockade of all MIF function.  This has not been shown by the specification.  
Bloom, “MIF, a controversial cytokine: a review of structural features, challenges, and opportunities for drug development” Expert Opinion on Therapeutic Targets, 2016, 20:12, 1463-1475 discusses the biological relevance of the assay in the specification on pages 1466-1467:
2. Biological relevance of tautomerase activity
The site comprising the tautomerase activity is an appealing target for drug development, and indeed, multiple bioactivities of MIF can be influenced by tautomerase inhibitors [98,106]. However, the biological relevance of this site is controversial. Initial studies using MIF mutants seemed to indicate that the tautomerase active site was essential: Swope et al. found that MIF’s ability to prime human neutrophils was significantly inhibited in a P1G mutant [107], and Onodera and colleagues found that stimulation with a P1A mutant caused significantly less matrix metalloproteinase (MMP) production compared to wildtype and even heat-denatured MIF [27]. However, several other groups working with N-terminal proline point or truncated mutants have found that enzymatically inactive MIF retains glucocorticoid overriding activity [68,91] and MCP-1 (aka CCL2) chemotaxis inhibition [16]; an MIF that was oxidized at the N-terminal proline was enzymatically inactive, but could still induce CXCL8 production in PBMC [108]. One group found that a small peptide fragment of MIF–obviously lacking enzymatic activity, which requires a quaternary intersubunit cleft–nonetheless retains multiple MIF bioactivities such as signal transduction through ERK1/2, glucocorticoid-overriding, and proliferation-inducing activities [78]. More recently, Fingerle- Rowson et al. found that a Pro-1 mutant retained (albeit reduced) binding to MIF-interacting proteins such as CD74 and JAB1 [109]. This study also showed that in vivo expression of a Pro-1 mutant assumes an intermediate phenotype between the wild-type and MIF knock-out in proliferation and tumor induction models. An important caveat to the results discussed here is that the use of affinity tags such as polyhistidine is well known to impact biological activity, and although MIF is easily purified without affinity tags, reporting of this practice is poor despite its biological significance [110]. Contamination of recombinant protein with lipopolysaccharides (LPS) from bacterial expression preparations is also a significant source of inconsistency in immunological research, and reporting of endotoxin content in preparations of recombinant MIF has been similarly poor [9]. All these data would seem to indicate that MIF’s tautomerase enzymatic activity is not required for inflammatory bioactivity per se; 

According to Bloom, there “is an ambiguity in the field about MIF structure–function relationships. Although the crystal structure of MIF was solved in the 1990s [46,47] and its enzymatic activities were described soon afterward, questions still remain about the bioactive quaternary form of MIF, and many researchers in the field remain agnostic about the biological relevance of MIF’s enzymatic activities [48].” “This lack of data has led some to speculate that the tautomerase active site is vestigial with no true physiological function [48]”.
It remains uncertain whether any disease or physiological process is truly MIF mediated, or whether MIF has merely been recruited to assist in a miscellany of biological functions based on homology and promiscuous interactions. This evolutionary question has practical implications to the field of MIF therapeutics: few have doubts that anti-MIF therapy could be useful, but few agree on what aspect of MIF should be targeted when developing a therapeutic. This is further complicated by the lack of widely accepted in vitro bioassays for anti- MIF activity, with groups variously choosing to emphasize activities as diverse as glucocorticoid override, ERK phosphorylation, cytokine release, cellular proliferation, and chemotaxis, to mixed results [9,11,17,18]. Page 1469

There is no known set of MIF mediated diseases and those listed in claims 17, 19, 21-22, 24 are not related to inhibition of MIF tautomerase activity.  There is no basic causal link between the diseases listed and the data shown.  Part of the obstacle to the development of anti-MIF therapeutics is the plethora of functions ascribed to MIF over decades of work; these varied functions have not been assigned to a single biological function of MIF; thus, the key structure–function nexus remains unknown. Many of these disease have few treatments, and development of therapeutics extremely challenging.  The claims also appear to associate what Jorgensen US 20100267714 A1 (cited on the IDS), describes as “a disease associated with low MIF expression” with treatment by inhibition.  According to Jorgensen, page 16 paragraph [0073] “In another embodiment, the invention comprises administering to a subject having, or at risk of developing, a disease associated with low MIF expression a  therapeutically effective amount of a MIF agonist.” According to Jorgensen at paragraph [0082] ff. these diseases include diseases in the dependent claims:
As described further hereinafter, diseases associated with low MIF expression include, without limitation, any infection and the diseases caused  by infections.  In one embodiment, the infection is an acute infection.  In one  embodiment, the infection is a bacterial infection.  In another embodiment, the  infection is a viral infection.  In another embodiment, the infection is a fungal infection.  In one embodiment, the disease associated with low MIF expression is sepsis.  In another embodiment, the disease associated with low MIF expression is an infection that leads to a respiratory disease (or a respiratory disease resulting from an infection), including without limitation, infections and diseases caused by gram positive and gram negative bacteria, mycobacteria (such as mycobacterium tuberculosis), fungal infections (e.g., infections of Pneumocystis, Candida, and Histoplasma) and viral infections (e.g., infections of influenza, varicella, and corona virus such as SARS-associated coronoavirus).  In another embodiment, the disease associated with low MIF expression is meningitis.  In another embodiment, the disease associated with low MIF expression is influenza.  In one embodiment, the disease associated with low MIF expression is pneumonia (regardless of whether it is caused by a bacterial, viral or fungal infection).  In a specific embodiment, the pneumonia is Community Acquired Pneumonia (CAP).  In one embodiment, the viral infection is a retroviral infection.  In one embodiment,the retroviral infection is HIV infection.  In another embodiment, the disease associated with low MIF expression is infection by a virus or other pathogen that use the CCR5 receptor for infection, including, without limitation, HIV-1, HCV, Epstein-Barr Virus, and Yersinia pestis. [0082] The invention also comprises a method of treating an infection comprising administering to a subject a therapeutically effective amount of a MIF agonist.  In one embodiment, the subject is has a genotype that is associated with low MIF expression. 
 [0083] Infections and diseases that are amenable to treatment with a MIF agonist include, without limitation, viral infections (including retroviral infections), bacterial infections, fungal infections, infections leading to respiratory disease, infections with HIV, pneumonia, Community Acquired Pneumonia (CAP), meningitis, and influenza.  In certain embodiments, a MIF agonist is used to treat pathogenic infections during acute stages of infection, including during a flare-up of the infection, during a change of therapy, when signs of resistance to therapy are displayed in the subject, or as an early intervention. 
 [0084] In one embodiment, the invention provides a method of treating an infection that leads to a respiratory disease comprising administering to a subject a therapeutically effective amount of a MIF agonist.  Infections that lead or may lead to respiratory disease include, without limitation, infections by gram positive and gram negative bacteria, mycobacteria (such as mycobacterium tuberculosis), fungal infections (e.g., infections of Pneumocystis, Candida, and Histoplasma) and viral infections (e.g., infections of influenza, varicella, and corona virus such as SANS-associated coronoavirus). 
 [0085] The invention also provides a method of treating a respiratory disease resulting from an infection comprising administering to a subject a therapeutically effective amount of a MIF agonist. 
 [0086] In certain embodiments, the invention provides a method of treating pneumonia in a subject comprising administering to the subject a therapeutically effective amount of a MIF agonist.  Microbial infections that lead to pneumonia include, without limitation, bacterial infections (e.g., infections of gram positive bacteria, gram negative bacteria, and mycobacteria such as mycobacterium tuberculosis), fungal infections (e.g., infections of Pneumocystis, Candida, and Histoplasma) and viral infections (e.g., infections of influenza, varicella, and corona virus such as SARS-associated coronoavirus). 
 [0087] In certain embodiments, the invention provides a method of treating a retroviral infection comprising administering to a subject a therapeutically effective amount of a MIF agonist. 
 [0088] In certain embodiments, the invention provides a method of treating HIV infection comprising administering to a subject a therapeutically effective amount of a MIF agonist.

The description of these diseases as being treatable by inhibition of MIF in claim 17 is at odds with Jorgensen who suggests that these diseases are a result of “low MIF expression”.  It makes no sense to give a compound that inhibits MIF activity to someone suffering from a disease said to be caused by low MIF activity.  While a full evaluation of the diseases in claims 17, 19, 21 is not possible, some will be addressed.
The existence of a "silver bullet" for all cancer is contrary to the current understanding of pharmacology and medicine.   “Thus, we ask a simple, yet fundamental, question: why is it so difficult to cure cancer?  Cancer is not a single disease that can be eradicated by a single drug. Cancer occurs for a variety of reasons and no two cancers are identical.” Bae, Cancer Targeted Drug Delivery, Springer: New York, 2013, Page v. “[I]t has become clear both how fundamentally different most cancer is from infectious disease, and also how limited the magic bullet approach is against genetically unstable pathogenic cells. There is a scientific consensus that most cancer results from somatic cellular evolution [7- 11]. This makes cancer fundamentally different from other cellular pathogens. In most cases, it arises from endogenous parasitism by human cells (5). rather than arriving exogenously as a non-human pathogen species. Consequently, cancer cells are genetically heterogeneous but fundamentally human, as opposed to infectious cellular diseases that are homogenous and fundamentally non-human. Despite this consensus, the tendencies to think of cancer as a non-self entity, rather than as self cells behaving abnormally, and to think of cancer as a fixed entity rather than a dynamic process, continue to mislead in important ways (12). These conceptual errors encourage efforts to identify molecular targets that will characterize cancer cells in multiple patients with the same 'type' of cancer. This idea was very productive for infectious disease medicine, but has been markedly less so for cancer medicine.” Carlo C. Maley and Mel Greaves  Frontiers in Cancer Research Springer: 2016, pages 18-19. 
Treating a single cancer is exceedingly difficult with chemotherapeutic drugs.   Only a handful of drugs are useful, platinum agents, etoposide, bevacizumab, pemetrexed or erlotinib.  Finding a new cancer chemotherapeutic is very challenging.  Typically the pre-clinical approach involves cell line screening followed by xenograft models. Damia "Contemporary pre-clinical development of anticancer agents -What are the optimal preclinical models?" EUROPEAN JOURNAL OF CANCER 2009, 45,  2768-2781.  Damia outlines a strategy to identify cancer drugs in The Fig. 1 "Preclinical development steps in the evaluation of new compounds" on page 2769. The National Cancer Institute Screening program NCI60 seems to be the most widely used model for an initial screen.  Sharma "Cell line-based platforms to evaluate the therapeutic efficacy of candidate anticancer agents" Nature Reviews Cancer April 2010, Volume 10, 241-253, also discusses various models for pre-clinical cancer screens.  Table 3 "Cell line platforms for assessing anticancer therapeutics" summarizes some approaches.  The NCI screening program is also listed here.  Ocana, A. "Preclinical development of molecular targeted agents for cancer" Nat. Rev. Clin. Oncol. 2011, 8, 200-209 also discusses such approaches and describes the situation this way: "Preclinical testing of novel drugs usually involves a panel of cancer cell lines, such as those used by the US National Cancer Institute (NCI60). Only drugs with some activity against specific cell lines are then evaluated in tumor xenograft models (Figure 2)." Pg. 200  "While these techniques evaluate the preclinical activity of compounds, they do not provide information about molecular mechanisms or tumor selectivity, and have rarely guided subsequent clinical development." Ocana Pg. 201  "Although the identification of new anti-tumour agents is mainly based on in vitro methodologies, the in vivo models are absolutely required to assess the pharmacological activity of a potential new drug in animal models in which the drug undergoes distribution in both neoplastic and normal tissues, is metabolised and eliminated."  "The preclinical experimental models that are currently used for the identification and selection of novel anticancer drugs, which were overviewed in the present paper, are far from being satisfactory in mimicking the complex biological features of human tumours." (Damia Page 2778)  Even if there were data for cell-lines like those in NCI-60, the data are sadly non-correlative.  The situation is so dire that the National Cancer Institute has essentially abandoned the NCI-60, Ledford "US cancer institute overhauls cell lines" Nature February 25, 2016 Volume 530 page 391: "When the NCI-60 was established, researchers had a very different conception of cancer, says James Doroshow, director of the Division of Cancer Treatment and Diagnosis at the NCI in Bethesda, Maryland. "Thirty years ago, the idea was that if you found a drug that worked on six breast cancer cell lines, then you could use it to treat breast cancer," he says. "Well, it doesn't work that way." Since then, breast cancer has been broken down into subcategories that are based on genetic mutations - and each category may respond differently to treatment." The NCI is focusing its efforts on "developing hundreds of 'patient-derived xenografts' (PDXs) by implanting small chunks of human tumours in mice - an environment that better mimics the human body. The tumours can then be harvested and reimplanted in other mice, allowing researchers to study a given tumour in multiple animals."  While nothing is known about the predictive value of these PDX models being developed, a retrospective National Cancer Institute Study examined 39 known cancer drugs using transplantable human tumor cell lines and compared them to phase II clinical outcomes (Johnson, et. al. "Relationships between drug activity in NCI preclinical in vitro and in vivo models and early clinical trials." British Journal of Cancer 2001, 84, 1424-1431) The data was not predictive of activity against the same human tumors. Breast cancer cell line data (like AU565) was not predictive, see Figure 1 pg. 1427 far left column.  Neither was it predictive of tumors of different tissues, i.e. breast cancer cell line data did not lead to predictive outcomes of lung cancer, skin cancer, colon cancer, etc., see Figure 1 columns second thru sixth to the right of the far left column. "[T]he failure rate in anticancer drug development is higher than for other diseases; only about 5% of agents identified as potential anticancer compounds demonstrate sufficient clinical activity in phase III trials to eventually be licensed." (Ocana pg. 200). This 95% failure rate is remarkable and speaks poorly of these assays.  The specification has no cancer screening assays so there is no basis for treating cancer in the specification.
Colon cancer is very difficult to treat. According to Sanz-Garcia, “Current and advancing treatments for metastatic colorectal cancer” Expert Opinion on Biological Therapy, 16:1, 2016, 93-110 “Colorectal cancer (CRC) is still a challenge for clinicians and no great advances have been made in recent years….Fluoropyrimidines, oxaliplatin and irinotecan have been the main cytotoxic drugs used for years in metastatic CRC (mCRC) treatment. Sequential treatment could be adequate for selected patients although combined chemotherapy is widely delivered.” At no point are MIF inhibitors suggested.
Ovarian cancers are a heterogeneous group of tumors. The most important are the epithelial tumors. These are themselves fairly diverse, the categories being Serous cystomas (Serous benign cystadenomas, Serous cystadenomas with proliferating activity of the epithelial cells and nuclear abnormalities but with no infiltrative destructive growth and Serous cystadenocarcinomas); Mucinous cystomas (divided the same three ways); Clear cell tumors (mesonephroid tumors, again divided the same way), Endometrioid tumors (similar to adenocarcinomas in the endometrium: Endometrioid benign cysts, Endometrioid tumors with proliferating activity of the epithelial cells and Endometrioid adenocarcinomas), mixed mesodermal (now considered to be carcinomas with areas of sarcomatous differentiation), clear cell, transitional cell, and mixed epithelial. Second, there are the Granulosa-Stromal Cell Tumors. These include the granulosa cell tumor (which exists in juvenile and adult forms) and the tumors in the thecoma-fibroma group. This includes thecoma-fibroma group typical thecoma and luteinized thecoma or "stromal Leydig cell tumor". This also includes fibroma, cellular fibroma, fibrosarcoma, stromal tumor with minor sex cord elements, sclerosing stromal tumor, signet ring cell stromal tumor and others. Third, there are the Sertoli-Leydig Cell tumors and Androblastomas. These include the Sertoli cell tumor (tubular androblastoma), Sertoli-Leydig cell tumour , a poorly differentiated sarcomatoid, tumor and a Retiform tumor. Fourth, there are some miscellaneous Sex Cord Stromal Tumors, including Gynandroblastoma of the ovary (composed of sex cord and stromal cells of both ovarian and testicular types), Sex Cord Tumor with Annular Tubules, Stromal luteoma, and Leydig cell tumor )which comes in hilus and non-hilar types). Fifth, there are an assortment of Germ Cell Tumors. These include Dysgerminoma; Yolk Sac tumors (Endodermal Sinus Tumor, and Polyvesicular vitelline tumor, Hepatoid and others); Embryonal Carcinoma; Polyembryoma; Choriocarcinoma and a wide variety of Teratomas. These tetromas include immature, cystic (dermoid cyst), retiform (homunculus), and Monodermal, including struma ovarii, carcinoid (insular and trabecular), struma carcinoid, mucinous carcinoid, neuroectodermal tumours, sebaceous tumors and others. Finally, there are an assortment of other tumors which do not fit into the above categories. There is Gonadoblastoma and Tumours of Rete Ovarii (which can be Adenomatoid tumor or a Mesothelioma). There are some tumors of uncertain origin, including Small cell carcinoma, tumors of probable Wolffian origin, a Hepatoid carcinoma and Oncocytoma. There are some soft tissue tumors not specific to ovary, and there are assorted malignant Lymphomas and Leukemias which are in the ovaries. There are no suitable models for these cancers. Garson “Models of ovarian cancer—Are we there yet?” Molecular and Cellular Endocrinology 239 (2005) 15–26, “Epithelial ovarian cancer has less than a 1% life-time risk, yet is the most lethal of the gynecologic malignancies (American Cancer Society, 2003). This is due in part to the late diagnosis following a commonly asymptomatic early disease, as well as the high rate of chemo-resistance, which limits treatment of recurrent disease.” Sale “Models of ovarian cancer metastasis: Murine models” Drug Discovery Today: Disease Models 2006, 3, 150-154, “Epithelial ovarian cancer (EOC) can be effectively treated if detected early, but it is generally diagnosed after it has metastasized. The combination of cytoreductive surgery and chemotherapy has a modest impact on the long-term survival of patients with advanced disease. As a result, epithelial ovarian cancer has the highest mortality rate of all gynecological malignancies.”  MIF inhibition is not a known treatment method for ovarian cancers.
Pancreatic cancer is very difficult to treat and there are no examples of any treatment in the specification. See Schober “New Advances in the Treatment of Metastatic Pancreatic Cancer” Digestion 2015;92:175–184 “Pancreatic ductal adenocarcinoma (PDAC) is characterised by an extremely poor overall survival (OS) compared to other solid tumours. As the incidence of the disease is rising and the treatment options are limited, PDAC is projected to be the 2nd leading cause of cancer-related deaths in the United States by 2030. A majority of patients are not eligible for curative resection at the time of diagnosis, and those that are resected will often relapse within the first few years after surgery.” Schober reviews various new approaches, inhibition of MIF is not one of them.
Esophageal and stomach cancers are very difficult to treat and the specification has no models or examples of treating these cancers.  According to Boniface “Multidisciplinary management for esophageal and gastric cancer” Cancer Management and Research 2016:8 39–44, “Although there have been notable improvements in survival over the past 35 years, overall 5-year survival rates still hover ∼20% for esophageal cancer and 30% for gastric cancer.” “Multimodality therapy has become the foundation for treatment for the majority of patients with esophageal and gastric cancer.” No mention of MIF inhibition is made.
The treatment of breast cancer depends on the type and stage of the disease. Different types include Early Localized, or Operable Breast Cancer stage I, stage II, stage IIIA, and operable stage IIIC breast cancer, Ductal Carcinoma in Situ, Locally Advanced or Inflammatory Breast Cancer, Locoregional Recurrent Breast Cancer. Stage IV breast cancer or Metastatic Breast Cancer. Approved drugs include, Methotrexate, Abraxane, Ado-Trastuzumab Emtansine, Anastrozol, Capecitabine, Cyclophosphamide, Docetaxel, Doxorubicin, Epirubicin, Eribulin, Everolimus, Exemestane, 5-FU, Fulvestrant, Gemcitabine, Goserelin Acetate, Ixabepilone, Letrozole, Lapatinib, Megestrol Acetate, Paclitaxel, Palbociclib, Pamidronate, Pertuzumab, Tamoxifen, Thiotepa, Toremifene, Trastuzumab, and Vinblastine. “Triple-negative breast cancer (TNBC) is an aggressive disease with limited treatment options and poor prognosis once metastatic.” Gerratana “Do platinum salts fit all triple negative breast cancers?” Cancer Treatment Reviews 48 (2016) 34–41. The main chemotherapeutic agents are platinum salts. MIF inhibitors are not a known therapy for breast cancer. Hudis “Triple-Negative Breast Cancer: An Unmet Medical Need” The Oncologist 2011;16(suppl 1):1–11  lists therapeutic strategies in development and does not list the claimed compounds or those with the same mechanism of action:
OTHER POTENTIAL THERAPEUTIC TARGETS IN TRIPLE-NEGATIVE BREAST CANCER
A variety of other potential targets have been incompletely validated in triple-negative breast cancer [33]. Particular attention should be paid to a number of the vascular endothelial growth factor receptor inhibitors [34], dasatinib (a Src kinase inhibitor) [35], and checkpoint kinase 1 inhibitors currently under development, among many others (Table 6). Page 8.

According to Yoo “New drugs in prostate cancer” Prostate Int 4 (2016) 37-42, “Currently, metastatic castration-resistant prostate cancer (CRPC) is usually treated with chemotherapy (docetaxel, mitixantrone, and cabazitaxel) or secondary hormonal therapeutic agents such as abiraterone or enzalutamide. Immunotherapy with sipuleucel-T has been employed in treating asymptomatic or minimally metastatic CRPC without visceral metastasis. Bone metastasis is managed with zoledronic acid, denosumab, or radium-223. Radium-223 is used for symptomatic bone metastasis without visceral metastasis. However, the effects of these treatments are less than satisfactory, and the need for novel agents in treating metastatic CRPC is still present.” Yoo goes on to review various new drugs and does not mention the involvement of MIF.  According to Frame, “Assessing the Advantages, Limitations and Potential of Human Primary Prostate Epithelial Cells as a Pre-clinical Model for Prostate Cancer Research” in J. S. Rhim et al. (eds.), Human Cell Transformation, Advances in Experimental Medicine and Biology, Springer: 2019, 1164, pg 109-118:
 Despite several drugs showing promise after pre-clinical testing, many clinical trials fail [1, 2], and this is after testing in cell models as well as in xenografts [3, 4]. Thus, this would argue that there is a need for more effective pre-clinical models to give greater chance of success, which would in turn mean improved patient benefit and reduction of wasted funds. Over the years several researchers have met the challenge to generate better and more relevant cellular models for prostate cancer [5–8]. However, with prostate cancer, as with most cancers, a single model cannot be used to answer all questions... Prostate cancer research has relied heavily on a few cell lines. A quick Pubmed search shows >8000 references using LNCaP cells, ~4000– 5000 for PC3 and DU145 cells and several others (22RV1, RWPE-1, VCaP) coming in at a few hundred references or fewer.

Hematological malignancies, claim 21, are a heterogeneous group of cancers, see Vardiman “The World Health Organization (WHO) classification of the myeloid neoplasms” Blood (2002), 100(7), 2292-2302. The treatments are not the same.  Acute lymphoblastic leukemia (ALL), is very difficult to treat and even defining benefit from a drug is difficult.  “The recognition that ALL is a heterogeneous disease has led to treatment directed according to phenotype, genotype, and risk. Thus, mature B-cell ALL is the only subtype that is treated with shortterm intensive chemotherapy.” Pui “Treatment of Acute Lymphoblastic Leukemia” New England Journal of Medicine 2006, 354, 166-78. There is no indication in the prior art that MIF inhibitors are known cancer drugs.
"Multiple myeloma (MM) is a mature B cell neoplasm that results in multi-organ failure. The median age of onset, diverse clinical manifestations, heterogeneous survival rate, clonal evolution, intrinsic and acquired drug resistance have impact on the therapeutic management of the disease." Krishnan "Multiple myeloma and persistence of drug resistance in the age of novel drugs (Review)" INTERNATIONAL JOURNAL OF ONCOLOGY 49: 33-50, 2016. "MM is a highly heterogeneous disease with respect to survival and clinical manifestations (54), hence it is difficult to accommodate every criterion in one staging system (55). [pg 35]… Myeloma, unlike other hematological malignancies, is uniquely characterized by intricate cytogenetic and molecular genetic abnormalities resonant of epithelial tumors [pg 36]… Treatment of MM typically involves combination chemotherapy including cyclophosphamide or melphalan, a steroid (dexamethasone or prednisolone), a novel agent [e.g. proteasome inhibitor, immunomodulatory drug (IMiDs)] and may be followed by autologous stem cell transplant depending on the age at diagnosis (2).” [pg. 37]. At no point are MIF inhibitors discussed. Stewart "Novel therapeutics in multiple myeloma" Hematology 2012, 17(S1), s105-s108, provides a more speculative review of treatments and does not mention MIF, "Targeted Therapies To date targeted therapy approaches have been disappointing. Small molecules and antibodies targeting FGFR3 are being explored in phase II testing.26 Other kinase targets have not, to date, proven to be of high value. Some promise in targeting AKT/PKB27 or CDK528 has been observed and clinical trials are underway examining these two kinase targets." In the words of Stewart these new approaches are "disappointing". “Chronic neutrophilic leukemia (CNL) The major question regarding CNL is whether it is a real disease. Fewer than 150 cases have been reported in the literature, and in a number of these cases CNL was found in association with another neoplasm, particularly myeloma.” [Vardiman ibid].
Multiple sclerosis is poorly understood and treatment is difficult. "Despite decades of research on MS pathogenesis, and significant achievements within recent years, the etiology of MS still remains unknown. It is generally accepted that MS is a complex autoimmune disease, but this assumption still has to be proved, and this theory has yet to be formally established" (pg. 1013) Georg Pilz, "Modern multiple sclerosis treatment - what is approved, what is on the horizon" Drug Discovery Today December 2008, Volume 13, Numbers 23/24  1013-1025.  Major modalities of therapy include Glucocorticosteroids, Interferon, Glatiramer acetate, Natalizumab, and Mitoxantrone.  Among the new compounds being tested for efficacy in MS, described in Pils, none are MIF tautomerase inhibitors.
Regarding Lupus, Chaichian “Targeted Therapies in Systemic Lupus Erythematosus: A State-of-the-Art Review” J Clin Cell Immunol 2013, S6, 1-8, discusses the state of the art:  “Systemic lupus erythematosus is a chronic multisystem autoimmune disorder associated with significant morbidity and mortality. Traditionally, the cornerstone of SLE therapy has focused on anti-malarial or anti-metabolite medications in combination with corticosteroids… Lupus is a complex heterogeneous disease with as yet incompletely defined pathogenesis.”  Table 1 page 4 Summarizes specific agents investigated for the treatment of SLE.  At no point is MIF tautomerase a focus of therapy. Mahieu “A critical review of clinical trials in systemic lupus erythematosus” Lupus (2016) 25, 1122–1140 discusses the fact that there is only one agent approved to treat lupus in the past 60 years despite many thousands of trials being run, “One challenge in caring for patients with SLE is a paucity of approved medications despite numerous recent efforts to identify efficacious drugs in clinical development programs. Randomized controlled trials (RCTs) evaluating novel biologic and synthetic immune modulators in SLE have been largely unsuccessful at achieving primary endpoints required to gain US Food and Drug Administration (FDA) approval. Only one new agent, belimumab, has been approved for the treatment of SLE in the last 60 years.” 
Sepsis is notoriously difficult to treat and model. According to Poli-de-Figueiredo “EXPERIMENTAL MODELS OF SEPSIS AND THEIR CLINICAL RELEVANCE” SHOCK, Vol. 30, Supplement 1, pp. 53-59, 2008:
Sepsis remains a major cause of morbidity and mortality worldwide despite developments in monitoring devices, diagnostic tools, and new therapeutic options (1, 2). It is a clinical syndrome resulting from a complex interaction between host and infectious agents, characterized by a systemic activation of multiple inflammatory pathways, including cytokine network and coagulation (3). The main cause of death is multiple organ failure, which is the final pathway for sepsis-induced systemic and regional hemodynamic changes, widespread microcirculatory disturbances, and cellular alterations, leading to an uncoupling between blood flow and metabolic requirements (4, 5). 

Extensive clinical and animal research, with substantial expenses, have been undertaken to address the pathophysiology and treatment of severe sepsis and septic shock (6, 7). In contrast to many preclinical studies, most clinical trials of promising new treatment strategies for sepsis have failed to demonstrate efficacy (8, 9).

According Gentile “HMGB1 as a therapeutic target for sepsis: it’s all in the timing!” Expert Opinion on Therapeutic Targets, 2014, 18:3, 243-245, “There have been well over 100 clinical trials that utilized various biological response modifiers acting to suppress and/ or block the SIRS response [11,12], the majority of these having been enthusiastically successful in reducing mortality in murine models of abdominal sepsis.”  Gentile hints at the exceptionally poor performance of drugs to treat sepsis.  In fact no drugs are effective. See Marshall “Why have clinical trials in sepsis failed?” Trends in Molecular Medicine, April 2014, Vol. 20, No. 4 195-203. “More than 100 randomized clinical trials have tested the hypothesis that modulating the septic response to infection can improve survival. With one short-lived exception, none of these has resulted in new treatments. The current challenge for sepsis research lies in a failure of concept and reluctance to abandon a demonstrably ineffectual research model.”  “It can be conservatively estimated that upwards of $10 billion has been spent with the objective of developing effective adjuvant treatments to meet this unmet need. Yet, with the failure of a recent confirmatory trial of APC [31], no such treatments are currently available, and the prospect that this will change seems remote.”  The specification has no evidence for the treatment of sepsis.  Bucala US 20100143379 A1 on page 22 also lists diseases associated with low MIF expression on page 9 paragraph [0087] including pneumonia, community acquired pneumonia (CAP), meningitis, influenza, and sepsis as being associated with low MIF expression. One would not give a MIF-inhibitor to a patient with a disease associated with low MIF activity like sepsis, since on the face it would make it worse.
	Claim 24 is drawn to treating all viral diseases. Some virus-related conditions are Alphavirus infection, Amur virus, Andes virus, Asymmetric periflexural exanthem of childhood, Arthropod-borne viral fevers and viral haemorrhagic fevers‎, Argentine hemorrhagic fever, Astrovirus, Avian nephritis virus, Avian orthoreovirus, Avian Reovirus, B virus infection, Bas-Congo virus, Bat-borne virus, Blueberry shock virus, Borna disease, Bovine adenovirus, Bovine coronavirus, Bovine ephemeral fever, Bovine herpesvirus 4, Bovine parvovirus, Bovine virus diarrhea, Brazilian hemorrhagic fever, Bulbul coronavirus HKU11, Bwamba Fever, Boston exanthem disease, Bovine papular stomatitis, Bowenoid papulosis, Buffalopox, Butcher's wart, Carrizal virus, Cat flu, Catacamas virus, Chandipura virus, Channel catfish virus, Chicken anaemia virus, Choclo virus, Common cold, Cricket paralysis virus, Cytomegalovirus, Chikungunya fever, Condylomata acuminate, Congenital rubella syndrome, Cowpox, Cytomegalovirus-associated diseases, Derzsy's disease, Dobrava-Belgrade virus, Downie bodies, Dengue (Break-bone fever), Disseminated herpes zoster, Ebola,‎ El Moro Canyon virus, Elephant endotheliotropic herpesvirus, Enterovirus-associated diseases, Epstein–Barr virus-associated diseases, Farmyard pox, Feline leukemia virus, Fifth disease, Generalized vaccinia, Gianotti–Crosti syndrome (Infantile papular acrodermatitis, Papular acrodermatitis of childhood, Papulovesicular acrolocated syndrome) Giant condyloma acuminatum (Buschke–Löwenstein tumor, Giant condyloma of Buschke–Löwenstein tumor), Gou virus, Hand-foot-and-mouth disease, Hantavirus infections, Heck's disease (Focal epithelial hyperplasia), Hepatitis B, Hepatitis C, Herpangina, Herpes gladiatorum (Scrum pox), Herpes simplex, Herpes zoster oticus (Ramsay–Hunt syndrome), Herpetic keratoconjunctivitis, Herpetic sycosis, Herpetic whitlow, HIV infection, Human monkeypox, Human T-lymphotropic virus 1 infection, Human tanapox, Hantaan River virus, HCoV-EMC/2012, Henipavirus, Hepatitis D, Hepatitis E, Immune reconstitution inflammatory syndrome (Immune recovery syndrome), Infectious mononucleosis (Glandular fever), Imjin virus, Infectious pancreatic necrosis, Isla Vista virus, Inflammatory skin lesions following zoster infection (Isotopic response), Intrauterine herpes simplex, Kaposi sarcoma, Khabarovsk virus, Koi herpes virus, Kunjin virus, Lassa fever, Lipschütz ulcer (Ulcus vulvae acutum), Lábrea fever, Leucosis, Liebermeister's rule, Limestone Canyon virus, Lloviu cuevavirus, Lloviu virus, Lujo virus, Measles (Rubeola, Morbilli), Magboi virus, Marburg marburgvirus, Marburg virus, Marburg virus disease, Marburgvirus, Mayaro virus disease, Melaka virus, Menangle virus, Middle East respiratory syndrome coronavirus, Miniopterus Bat coronavirus 1, Miniopterus Bat coronavirus HKU8, Monkeypox, Monongahela virus, Muju virus, Myxomatosis, Milker's nodule, Modified varicella-like syndrome, Molluscum contagiosum, Mumps, Myrmecia, Neonatal herpes simplex, Ophthalmic zoster, Orf (Contagious pustular dermatosis, Ecthyma contagiosum, Infectious labial dermatitis, Sheep pox), Orf-induced immunobullous disease, Orolabial herpes (Herpes labialis), Oropouche fever, Papillomavirus-associated diseases, Pigmented wart, Postherpetic neuralgia (Zoster-associated pain), Post-vaccination follicular eruption, Parvovirus B19, Phytoreovirus, Pipistrellus bat coronavirus HKU5, Psittacine beak and feather disease, Pogosta disease, Porcine adenovirus, Prospect Hill virus, Progressive vaccinia (Vaccinia gangrenosum, Vaccinia necrosum) Pseudocowpox, Recurrent respiratory papillomatosis (Laryngeal papillomatosis), Qalyub virus, Rift Valley fever, Roseola infantum (Exanthem subitum, Exanthema subitum, Sixth disease), Roseola vaccinia, Rubella (German measles), Rabbit haemorrhagic disease, Ravn virus, Reston virus, Reticuloendotheliosis virus, Rhinolophus Bat coronavirus HKU2, Roseolovirus, Ross River fever, Ross River virus, Rotaviral enteritis, Rousettus bat coronavirus HKU9, Sandfly fever (Pappataci fever, Phlebotomus fever), Sealpox, Saaremaa virus, Sangassou virus, Scotophilus Bat coronavirus 512, Serang virus, Shope papilloma virus, Simian foamy virus, Sin Nombre virus, Soochong virus, Sudan ebolavirus, Sudan virus, Swine vesicular disease, Taï Forest ebolavirus, Taï Forest virus, Tanganya virus, Thottapalayam virus, Topografov virus, Tremovirus, Tropical spastic paraparesis, Tula virus, Turkey coronavirus, Turkey viral hepatitis, Turkeypox virus, Tylonycteris bat coronavirus HKU4, Varicella (Chickenpox) (Shingles), Variola major (Smallpox), Verruca plana (Flat warts), Verruca plantaris (Plantar wart), Verruca vulgaris (Wart), Verrucae palmares et plantares, Viral-associated trichodysplasia (Ciclosporin-induced folliculodystrophy), Viral plant pathogens and diseases, Varicella zoster virus, Venezuelan hemorrhagic fever, Veterinary virology, Viral arthritis (poultry), Viral gastroenteritis, Viral hemorrhagic fever, Viral hemorrhagic septicemia, Viral systemic diseases, Wasting syndrome, West Nile virus infection, Woodchuck hepatitis virus, Yellow fever, Zaire ebolavirus, Zika fever and various Zoonotic viral diseases.  A compound that would treat all known and unknown viral infections is contrary to our present understanding of pharmacology and medicine.  See Muller and  Kräusslich in “Antiviral Strategies” Handbook of Experimental Pharmacology Volume 189 Chapter 1, pages 1-24, “Viruses are obligatory intracellular parasites, whose replication depends on functions of the host cell. This defining feature has a number of consequences for the development and application of antiviral drugs. The intracellular replication and the appropriation of cellular pathways for purposes of the pathogen makes it difficult to define virus-specific targets for therapeutic intervention, and inhibition strategies have to be highly specific to prevent cell toxicity.” Pg. 2; “Another fundamental difference between viruses and other pathogens which affects the development of anti-infectives concerns the fact that viruses strongly rely on host cell pathways for many of their replication steps and thus do not present many pathogen-specific targets for pharmaceutical intervention. There are no structural or metabolic features common to many viruses, which fundamentally differ from the features of the mammalian cell – comparable with, for example, the bacterial cell wall, the 70S ribosome, or the distinct metabolic pathways of parasitic pathogens. Therefore, a broad-spectrum antiviral is difficult to conceive and selection of an effective drug for antiviral treatment usually requires that the identity of the pathogen has been precisely determined by diagnostic procedures. Current genome-wide screening approaches probing, for example, the relevance of all kinases of the human genome for replication of specific viruses (see Sect. 5.3 herein) may eventually define common requirements for larger groups of viruses and thus pave the way for broader acting antivirals targeting host cell factors. Accordingly, antiviral drugs are available against only a limited number of viruses..” ibid., page 9. HIV which is viral infection is according to Jorgensen a disease associated with low-MIF activity.  Bucala US 20100143379 A1 on page 9 also lists in addition to HIV,  “the disease associated with low MIF expression is a respiratory disease caused by an infection, including without limitation, viral infections (e.g., infections of influenza, varicella, and corona virus such as SARS-associated coronoavirus)....viral infections (e.g., infections of influenza, varicella, and corona virus  such as SARS-associated coronoavirus).  In another embodiment, a disease  associated with low MIF expression is infection by a virus or other pathogen  that use the CCR5 receptor for infection, for example Human Immunodeficiency  Virus-1 (HIV-1), Hepatitis C Virus (HCV), Epstein-Barr Virus, or Yersinia  Pestis.”   One would not give a MIF-inhibitor to a patient with a disease associated with low MIF activity. 
Similar to the situation with viruses, antiprotozoal drugs are effective against only a select group of parasites.  A compound that would treat conditions caused by all protozoans is contrary to our present understanding of pharmacology and medicine.  No such compound exists. Certain protozoans are obligatory intracellular parasites, whose replication depends on functions of the host cell. This defining feature has a number of consequences for the development and application of antiprotozoal drugs. The intracellular replication and the appropriation of cellular pathways for purposes of the pathogen makes it difficult to define protozoan-specific targets for therapeutic intervention, and inhibition strategies have to be highly specific. There are no structural or metabolic features common to many protozoans, comparable with, for example, the bacterial cell wall or the 70S ribosome. Therefore, a broad-spectrum antiprotozoan is difficult to conceive. “Antiprotozoal drugs often have a restricted spectrum of activity, although some are also active against bacteria and fungi. Many interfere with enzyme pathways specific to certain protozoal species…. Many antiprotozoal drugs are active only against a restricted range of protozoal species.” Jane E. Sykes and Mark G. Papich Chapter 10 – “Antiprotozoal Drugs” in Canine and Feline Infectious Diseases 2014, Page 97. Accordingly, antiprotazoal drugs are available against only a limited number of protozoans.  The specification provides no evidence of anitprotozoal activity.  Jorgensen says that diseases associated with low MIF expression include those claimed, “any infection and the diseases caused by infections.....bacterial infection....viral infection. ....fungal infection” “a respiratory disease (or a respiratory disease resulting from an infection)” and others.  Bucala also lists “fungal infections (e.g., infections of Pneumocystis, Candida, and Histoplasma)” as being associated with low MIF activity. It makes no sense to give a compound that inhibits MIF activity to someone suffering from a disease said to be caused by low MIF activity.  
With regard to type 1 and type 2 diabetes, various ischemic events atherosclerosis, thrombophlebitis, myocardial ischemia, cerebral infarction, cerebral embolism, according to Bucala US 20130209468 A1 page 3 the agonism of MIF pathways treats these conditions:
The present invention provides novel methods for increasing AMPK activity and glucose uptake comprising administering MIF or a MIF pathway agonist (a "MIF agonist") in a subject in need thereof. [0035] The methods and compositions of the present invention are useful to treat or prevent conditions in which AMPK-mediated glucose uptake is desirable.  Such conditions include hypoxia, especially hypoxia resulting from tissue ischemia.  The ischemia may be from any cause including acute coronary syndromes such as myocardial infarction, coronary revascularization (such as coronary bypass surgery and coronary angioplasty/stent placement), stroke, renal, retinal, mesenteric or limb ischemia due to vascular occlusion, organ transplant surgery (for maintaining viability and function of the transplanted organ), ischemia associated with vascular surgery, including hypothermic arrest and vascular cross-clamping. 
[0036] Where tissue ischemia is anticipated to occur in a subject, such as a subject about to undergo a surgical procedure involving the interruption or the substantial reduction of blood flow to a tissue or organ, or where the subject is at risk for an ischemic event, the methods and compositions of the present invention also are useful to pretreat the subject with one or more MIF agonists to increase AMPK activation and glucose uptake prior to the onset of anticipated hypoxic or ischemic insult.  For example, prior to coronary revascularization, such as coronary bypass surgery and coronary angioplasty/stent placement.  The administration of one or more MIF agonists also is advantageous prior to vascular surgery including hypothermic arrest and vascular cross-clamping.  In addition, patients with symptoms or syndromes indicating imminent risk for severe ischemia may benefit from the administration of MIF agonists.  For example, patients with unstable angina, who are at risk for heart attack or those with transient ischemic attack, who are at risk for stroke. 
[0037] The methods and compositions of the invention also are useful in patients suffering from a metabolic condition in which it is advantageous to increase cellular glucose uptake, for example, in patients with type II diabetes. 
[0038] Subjects who may benefit from increased AMPK activity, e.g., to prevent cellular and tissue injury due to tissue ischemia, hypoxia, or other related conditions, or to increase glucose uptake, include but are not limited to subjects who carry common polymorphisms in their MIF genes that are associated with reduced MIF expression. 

This is also substantiated by Wang, Jingying “Limiting Cardiac Ischemic Injury by Pharmacological Augmentation of Macrophage Migration Inhibitory Factor-AMP-Activated Protein Kinase Signal Transduction” Circulation (2013), 128(3), 225-236. “Macrophage migration inhibitory factor (MIF) exerts a protective effect on ischemic myocardium by activating AMP-activated protein kinase (AMPK). Small molecules that increase the affinity of MIF for its receptor have been recently designed, and we hypothesized that such agonists may enhance AMPK activation and limit ischemic tissue injury.....These data support the pharmacological utility of small-molecule MIF agonists in enhancing AMPK activation and reducing cardiac ischemic injury.” (abstract).  It makes no sense to give a compound that inhibits MIF activity to someone suffering from a disease said to be caused by low MIF activity.  
	With regard to Alzheimer’s Disease, there are no known disease modifying therapies and little symptomatic relief. Alzheimer's Disease involves tau and -amyloid proteins, although its exact cause is unknown. “However, while the development of these plaques and tangles has been implicated in the pathology of AD, it is uncertain whether they are a cause or an effect.  Currently, there are no approved treatments to halt or slow the progression of AD, though medications are available to treat the cognitive symptoms of the disease and potential new agents are currently under clinical trial.” University of Cambridge John van Geest Centre for Brain Repair School of Clinical Medicine “Alzheimer’s disease and tauopathy” Online “http://www.brc.cam.ac.uk/research/alzheimers-disease-and-tauopathy/” accessed September 10, 2015. According to Tomohiro Chiba "Emerging Therapeutic Strategies in Alzheimer's Disease" Intech 2013, 181-225, Table 1 on page 196 shows that none of the disease modifying therapies work. This leads Chiba to the conclusion: "Disease-modifying therapy for AD is not yet available despite vast efforts on drug development and plenty of candidate drugs. As shown in Table 1, failure rate of phase II and III clinical trials for AD are extremely high, meaning not only that current in vitro or pre-clinical models of AD can hardly predict the clinical efficacy but also that drugs, which showed only a mild effect in phase II studies, would eventually fail in phase III studies."  The specification has no data related to AD.  According to Zhang, S. “Upregulation of MIF as a defense mechanism and a biomarker of Alzheimer’s disease.” Alzheimer’s Res. Ther. 2019, 11, 54, MIF is protective in AD. “MIF expression was upregulated in the brain of AD patients and AD model mice. Elevated MIF concentration was detected in the cerebrospinal fluid of AD patients but not in that of the patients suffering from mild cognitive impairment and vascular dementia. Reduced MIF expression impaired learning and memory in the AD model mice... Conclusion: Our study suggests that neuronal secretion of MIF may serve as a defense mechanism to compensate for declined cognitive function in AD, and increased MIF level could be a potential AD biomarker.”  On the face it would make no sense to give a compound that is a MIF inhibitor to a patient suffering from AD since MFI provides a protective effect.
There is also no explanation of how inhibition of MIF tautomerase activity could treat autism or anemia.  In the instant case we have been given very limited information as to what these compounds are doing pharmacologically.  The only information in the specification is a reference to performance in a test tube assay for inhibiting the tautomerase activity of MIF.  The application has provided no working examples of the treatment of any disease.  As discussed above there is no nexus between inhibition of tautomerase activity of MIF and disease treatment. As Bloom explains “MIF’s tautomerase enzymatic activity is not required for inflammatory bioactivity per se.” “[T] the biological relevance of [the site comprising the tautomerase activity] is controversial.” “This lack of data has led some to speculate that the tautomerase active site is vestigial with no true physiological function [48]”. Conflating inhibition of MIF tautomerase activity with a blockade of all MIF function is not scientifically sound. Presumably to use this invention one would need to make all the compounds of claim 16 and test them against all the various diseases in animals or humans.  It is not at all clear what these compounds would do inside an organism.  Based on the teachings above the complexity of MIF signaling that does not involve its tautomerase function precludes conclusions based on MIF tautomerase inhibition. As discussed in detail above, many of the disease claimed have no effective therapies and there is evidence that the inhibition of MIF would exacerbate the conditions based upon preliminary data regarding protective effects of MIF. It is clear that one could not use this invention that has no working examples in this unpredictable art without undue experimentation.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID K O'DELL/            Primary Examiner, Art Unit 1625